Citation Nr: 1447683	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for gatroesophageal reflux disease (GERD) with inflammation at GE junction.

2.  Entitlement to an increased rating for left ankle disability, evaluated as noncompensable prior to September 27, 2010, and as 10 percent disabling from September 27, 2010.

3.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active duty for training from January 1984 to July 1984, and active duty from July 1986 to March 1992, and from February 2003 to September 2004. 

These matters come before the Board of Veterans' Appeals (Board) from December 2008 and December 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  During the pendency of the appeal, the RO, in an August 2011 rating decision granted an evaluation of 10 percent for the Veteran's left ankle disability, effective from September 2010.   

The issue of entitlement to service connection for hemorrhoids as secondary to a service connected disability has been raised by the record (See VA Form 21-526 received by VA in March 2014) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his January 2011 VA Form 9, with regard to left ankle and lumbosacral strain evaluations, the Veteran stated that he did not want a Board hearing.  In his March 2013 VA Form 9, with regard to GERD and lumbosacral strain evaluations, the Veteran failed to state whether he wanted a Board hearing.  In his February 2014 VA Form 9, with regard to the GERD evaluation, the Veteran stated that he wished to have a videoconference Board hearing.  

The evidence of record does not reflect that the Veteran withdrew his request or that he has been scheduled for a hearing.  As the Veteran has requested a hearing on the issue of entitlement to a compensable rating for GERD, he should be scheduled for one.  At the hearing, the Veteran may present evidence as to the other issues on appeal. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his representative.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014
).



